 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emilydeleonlaw@gmail.com

 5   Attorney for:
     KAMMI SARGENT
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00134-LJO-SKO
10
                        Plaintiff
11
      KAMMI SARGENT,
12
                        Defendants.                   STIPULATION AND ORDER TO CONTINE
13                                                    STATUS CONERENCE
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE JENNIFER
     L. THURSTON AND BRIAN DELANEY, ASSISTANT UNITED STATES ATTORNEY:
16

17          COMES NOW Defendant, KAMMI SARGENT, by and through his attorney of record,
18   EMILY DELEON, hereby requesting that the status conference hearing currently set for
19   Thursday, February 21, 2019, be continued to March 21, 2019.
20          Defense counsel is presently engaged in a felony jury trial. Defense counsel and the
21   Government need additional time to have a meaningful discussion of the plea agreement.
22          The parties also agree the delays resulting from the continuance shall be excluded in the
23   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
24   ///
25   ///
26   ///
27   ///
28
                                                      1
 1   ///
     IT IS SO STIPULATED.
 2                                                                Respectfully Submitted,
     DATED: 02/19/19                                              /s/ Emily Deleon______
 3                                                                EMILY DELON
                                                                  Attorney for Defendant
 4
                                                                  KAMMI SARGENT
 5

 6
     DATED: 02/19/19                                              /s/Brian Delaney____
 7                                                                BRIAN DELANEY
 8                                                                Assistant U.S. Attorney

 9

10

11
                                                  ORDER

12   IT IS SO ORDERED that the status conference set for February 21, 2019 be continued to March

13   21, 2019. The Court finds that the period of delay is excludable for defense preparation and
14   ongoing plea negotiations, and the Court finds that the ends of justice outweigh the best interest
15
     of the public and defendant in a speedy trial.
16

17
     IT IS SO ORDERED.
18

19
        Dated:     February 20, 2019                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
